Name: Council Regulation (EEC) No 1992/80 of 22 July 1980 amending Regulation (EEC) No 357/79 on statistical surveys of areas under vines
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  information technology and data processing;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|31980R1992Council Regulation (EEC) No 1992/80 of 22 July 1980 amending Regulation (EEC) No 357/79 on statistical surveys of areas under vines Official Journal L 195 , 29/07/1980 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 12 P. 0071 Greek special edition: Chapter 16 Volume 1 P. 0142 Swedish special edition: Chapter 3 Volume 12 P. 0071 Spanish special edition: Chapter 03 Volume 18 P. 0234 Portuguese special edition Chapter 03 Volume 18 P. 0234 COUNCIL REGULATION (EEC) No 1992/80 of 22 July 1980 amending Regulation (EEC) No 357/79 on statistical surveys of areas under vines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 1 (1) of Regulation (EEC) No 357/79 (3) provides that the Member States concerned shall carry out every 10 years basic surveys on the area under vines and annually intermediate surveys ; whereas as a result of difficulties which could not have been foreseen it will not be possible to complete the first basic survey on areas under vines in Italy within the prescribed period ; whereas it is therefore advisable to allow this Member State to postpone for one year the dates by which this survey must be completed and the results forwarded to the Commission; Whereas Article 5 (2) of Regulation (EEC) No 357/79 provides that during the intermediate surveys of areas under vines cultivated with wine grape varieties the Member States concerned are required to compile only general data on areas which have been planted or replanted ; whereas the Council has subsequently adopted provisions concerning the right to replant, which makes it necessary to record changes separately as new plantings or replantings, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 357/79 shall be amended as follows: 1. The following subparagraph shall be added to Article 1 (1): "However, the first basic survey in Italy may be completed by 31 October 1981 and shall relate to the situation after grubbing and planting in the 1980/81 wine-growing year. The first intermediate survey in this Member State shall be carried out in 1983 and shall relate to changes during the two wine-growing years 1981/82 and 1982/83." 2. Article 1 (2) shall be replaced by the following: "2. The wine-growing year shall be that fixed on the basis of Article 5 (4) of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1990/80 (2). (1)OJ No L 54, 5.3.1979, p. 1. (2)OJ No L 195, 29.7.1980, p. 6." 3. In Article 5 (2) the second indent shall be replaced by the following: "- have been replanted within the meaning of Annex IVa (d) to Regulation (EEC) No 337/79 and, separately, those which have been newly planted within the meaning of Annex IVa (e) to that Regulation,". 4. The following shall be added at the end of Article 5 (4): "However, Italy may submit this detailed description on or before 30 June 1982." 5. Article 6 (1) shall be replaced by the following: "1. The Member States concerned shall submit to the Commission for each wine-growing year the mean yield per hectare in terms of hectolitres per hectare of grape must or wine or in terms of decitonnes per hectare of grapes produced, with effect from the 1979/80 wine-growing year, and in the case of Italy with effect from the 1981/82 wine-growing year, from the areas under vines of wine grape varieties, broken down into the yield classes referred to in paragraph 2." 6. Article 6 (5) shall be replaced by the following: "5. The Member States concerned shall communicate to the Commission, for each wine-growing year and broken down by geographical units, estimates of the mean natural alcoholic strength by volume expressed as % vol. or in º Oechsle of the fresh grapes, grape musts or wines, produced from the 1979/80 wine-growing year onwards, and in the (1)OJ No C 108, 2.5.1980, p. 5. (2)Opinon delivered on 11 July 1980 (not yet published in the Official Journal). (3)OJ No L 54, 5.3.1979, p. 124. case of Italy from the 1981/82 wine-growing year onwards, in the areas under vines of wine grape varieties normally intended for the production of: - quality wines psr, - other wines: - including wines compulsorily intended for the manufacture of certain potable spirits obtained from wine with a registered designation of origin." 7. Article 6 (6) shall be replaced by the following: "6. The annual information referred to in paragraphs 1 and 5 shall be communicated before 1 April following each wine-growing year. The information on the yield classes referred to in paragraph 2 shall be submitted within the period laid down in Article 4 (1). The estimates of future trends in average yields per hectare referred to in paragraph 3 shall be submitted: - for the first time, before 1 October 1981, and for Italy before 1 October 1983, - thereafter, every five years before 1 April, except for the second estimate for Italy, which shall be submitted after three years." 8. Article 7 (3) shall be replaced by the following: "3. The Commission shall publish the results of the intermediate surveys and the annual information referred to in Article 6 as part of the annual reports provided for in Article 30c (2) of Regulation (EEC) No 337/79." 9. Article 9 shall be replaced by the following: "Article 9 The necessary expenditure for the basic survey on the situation after the 1978/79 wine-growing year, and in the case of Italy after the 1980/81 wine-growing year, shall be covered up to a lump sum to be determined in the budget of the European Communities." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 July 1980. For the Council The President C. NEY